            ORDER ON MOTION TO ALLOW SALE OF CERTAIN ASSETS



       This matter is before the Court on Defendant’s motion to sell certain assets. Having

considered the matter on the motion and at today’s hearing, the court finds the motion, to the extent

agreed to by the government and defendant as more particularly described hereafter, is

GRANTED.

       As announced on the record today, Defendant is permitted to legally transfer his lawful

ownership of firearms and knives, not heretofore seized by the government, pending the outcome

of this criminal matter. Provided however, he must do so without taking possession of such

weaponry, and he must use a federal firearm licensee(s) to accomplish such sale(s).



       SO ORDERED, this November 2, 2018.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
